Citation Nr: 1003138	
Decision Date: 01/21/10    Archive Date: 02/01/10

DOCKET NO.  03-02 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an initial compensable rating on an 
extraschedular basis for idiopathic thrombocytic purpura from 
June 30, 1999, through July 7, 2005, and from January 20, 
2006.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
August 1966 to August 1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in December 2000 of a 
Department of Veterans Affairs (VA) Regional Office (RO).

While on appeal, in a rating decision in February 2002, the 
RO granted service connection for residuals of a splenectomy 
and assigned a 20 percent rating for both the idiopathic 
thrombocytic purpura and the splenectomy.  In the substantive 
appeal the Veteran did not contest the 20 percent rating for 
the splenectomy, but sought a separate rating for idiopathic 
thrombocytic purpura.  In a rating decision in July 2006, the 
RO continued the 20 percent rating for splenectomy and 
assigned a noncompensable (0 percent) rating for idiopathic 
thrombocytic purpura from June 30, 1999, through July 7, 
2005, a 100 percent rating from July 7, 2005, to January 19, 
2006, and noncompensable (0 percent) rating from January 20, 
2006. 

In a decision in November 2006, the Board denied an initial 
compensable rating for idiopathic thrombocytic purpura from 
June 30, 1999, through July 7, 2005, and from January 20, 
2006, and awarded staged ratings of 70 percent for the month 
of March 2001 and the month of March 2005 and 100 percent for 
the month of June 2000.  (The 100 percent rating for the 
period of July 7, 2005, to January 19, 2006, was not affected 
by this decision.)  The Veteran then appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In a Memorandum Decision in December 2008, 
the Court set aside the Board's decision and remanded the 
case pursuant to 38 U.S.C. § 7252(a) for readjudication 
consistent with the Decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

In its decision the Court ordered that the Board consider an 
extraschedular rating.  As the Board does not have the 
authority to assign an extraschedular rating in the first 
instance, further evidentiary development of the claim is 
necessary under the duty to assist.  

Accordingly, the case is REMANDED for the following action:

1.  By separate letter, provide the 
Veteran and his representative notice 
of the criteria for an extraschedular 
rating.  38 C.F.R. § 3.321(b). 

2.  Obtain VA records to include 
laboratory tests for platelet counts 
since July 2006.

3.  Afford the Veteran a VA examination 
to determine the affect that the 
Veteran's idiopathic thrombocytic 
purpura has on employment and 
activities of daily living. 

The VA examiner, considering accepted 
medical principles, pertaining to the 
character of idiopathic thrombocytic 
purpura, is asked to comment on whether 
the fluctuations in platelet counts 
represent an unusual disability picture 
for this condition. 

4.  On completion of the development 
requested, adjudicated the claim for an 
extraschedular rating under 38 C.F.R. 
§ 3.321(b).  If the decision remains 
adverse to the Veteran, then provide 
him and his representative a 
supplemental statement of the case and 
return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

 
